

115 HR 5696 IH: Combating Lead Poisoning Through Nutrition Education Act of 2018
U.S. House of Representatives
2018-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5696IN THE HOUSE OF REPRESENTATIVESMay 7, 2018Ms. Moore introduced the following bill; which was referred to the Committee on AgricultureA BILLTo require the Secretary of Agriculture to carry out a nutrition education program to inform the
			 public of the sources of exposure to lead in the environment and of
			 dietary nutrients that may reduce the harmful effects lead exposure has on
			 health.
	
 1.Short titleThis Act may be cited as the Combating Lead Poisoning Through Nutrition Education Act of 2018. 2.Nutrition outreach program to respond to exposure to lead (a)Implementation of nutrition education programThe Secretary of Agriculture shall carry out a nutrition education program to be called Well Fed Means Less Lead (in this section referred to as WFMLL) to support communitywide messaging and outreach on both the harmful impacts of lead exposure and the important role nutrition plays in a diet protective against lead exposure, especially for children.
 (b)GrantsThe Secretary shall make grants to eligible entities that submit applications containing such terms and conditions as the Secretary considers appropriate, to carry out WFMLL campaigns.
 (c)PriorityFor the purpose of making grants under subsection (b), the Secretary shall give priority to eligible entities that—
 (1)are located in geographical areas in which there is a large number of children with elevated blood lead levels; and
 (2)agree to provide WFMLL— (A)using culturally competent approaches, including print materials, to conduct outreach to targeted populations;
 (B)using campaigns that are developed based on, and responsive to, community needs; and (C)that reaches a breadth of sup­ple­men­tal-nutrition-assistance-program-eligible house­holds and low-income individuals (including pregnant women, infants, toddlers, and parents of school-age children at highest risk of elevated blood lead levels) through multiple channels.
 (d)LimitationIn any fiscal year, no eligible entity may receive more than 15 percent of the amount appropriated to carry out this section in such fiscal year.
 (e)Allowable uses of fundsGrants made under subsection (b) shall be used— (1)to carry out communitywide education campaigns using evidence-based materials that inform supplemental-nutrition-assistance-program-eligible households and the greater community about lead exposure, and may include multilingual print materials, street-level billboards, and advertising on radio or social media;
 (2)to support outreach and education activities to inform individuals of foods that can mitigate the impact of elevated blood lead levels in children;
 (3)to target WFMLL outreach through coordination with community organizations and Department of Agriculture nutrition programs serving pregnant women, infants, toddlers, and school-age children;
 (4)to implement strategies that are focused on increasing consumption of certain foods and nutrients and that include creating culturally competent materials, training community organizations working with youth, offering community training, and conducting door-to-door efforts during daylight hours;
 (5)to promote and encourage participation in Federal nutrition programs (including the supplemental nutrition assistance program, the child and adult care food program, the summer food service program, the national school lunch program, and the special supplemental nutrition program for women, infants, and children) as a means to improve nutrition and to minimize lead absorption by using culturally relevant, family-friendly, evidence-based educational materials reflective of existing materials;
 (6)to engage with local businesses, governmental entities, civic organizations, community groups, and residents to mobilize community partnerships around healthy eating and lead poisoning prevention; and
 (7)to develop systems that refer and link low-income individuals and supplemental-nutrition-assistance-program-eligible households to foods that provide nutrients essential to creating a diet protective against lead.
 (f)DefinitionsFor purposes of this section: (1)Eligible entityThe term eligible entity means an agency of a unit of general purpose local government, a nonprofit entity serving children at highest risk of lead poisoning, an emergency feeding organization, a food bank or food pantry (as defined in section 201A of Emergency Food Assistance Act of 1983 (7 U.S.C. 7501)), a federally recognized Tribe or Tribal organization, an urban Indian organization, a local education agency, or a federally qualified health center.
 (2)SecretaryThe term Secretary means the Secretary of Agriculture. 3.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $10,000,000 for each of fiscal years 2019 through 2023.
		